                                                                          Page 1 of 2


                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

RUTH ELLEN REEVES,

      Plaintiff,

v.                                                 Case No. 3:20cv3658-RV-HTC

MARK T. ESPER, and
MONGELL

     Defendants.
____________________________/

                                     ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated March 11, 2020. (Doc. 5). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of Plaintiff’s objections. (Docs. 6,

7).

      Having considered the Report and Recommendation, and Plaintiff’s

objections, I have determined that the Report and Recommendation should be

adopted.
                                                                    Page 2 of 2


      Accordingly, it is now ORDERED as follows:

      1.     The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

      2.     This case is DISMISSED WITHOUT PREJUDICE pursuant to 28

U.S.C. § 1915(e)(2)(B).

      3.     The clerk is directed to close the file.

      DONE AND ORDERED this 30th day of March, 2020.



                                 /s/ Roger Vinson                   /
                                 ROGER VINSON
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:20cv3658-RV-HTC
